Citation Nr: 1009252	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-33 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to July 
1970.  The appellant in this matter is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefits sought on 
appeal.

The issue of entitlement to service connection for cause of 
death is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran died in January 2008.

2. The Veteran was service-connected for post traumatic 
stress disorder (PTSD), a left herniated nucleus pulposus of 
L5-S1, and assigned a total disability rating based on 
individual unemployability (TDIU), effective from November 
26, 1999; and a 90 percent schedular rating, effective since 
July 28, 1997. 

3. The Veteran was not entitled to receive a 100 percent or 
total disability rating prior to November 1999.


CONCLUSION OF LAW

The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 
are not met.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

As shown below, the facts are not in dispute and this case 
turns on the interpretation of the law.  Because the law, and 
not the evidence, is dispositive of the claim for DIC 
benefits under 38 U.S.C.A. § 1318, the VCAA is not applicable 
to this claim. Mason v. Principi, 16 Vet. App. 129 (2002).


DIC Claim

VA will pay DIC benefits pursuant to 38 U.S.C.A. § 1318 if 
the Veteran's death was not the result of willful misconduct 
and, at the time of death, any one of the three following 
circumstances existed: 1) the Veteran was receiving or 
entitled to receive compensation for service-connected 
disability that was rated by VA as 100 percent disabling for 
at least 10 years immediately preceding death; 2) the Veteran 
had been rated 100 percent disabled since release from active 
duty and for at least five years immediately preceding death; 
or 3) the Veteran was rated as 100 percent disabled for a 
continuous period of not less than one year immediately 
preceding death and was a former prisoner of war who died 
after September 30, 1999.  38 U.S.C.A. §§ 1318, 5312; 38 
C.F.R. § 3.22.

The phrase "entitled to receive" means that, at the time of 
death, the Veteran had a service-connected disability rated 
by VA as totally disabling, but was not actually receiving 
compensation because: (1) VA was paying the compensation to 
the Veteran's dependents; (2) VA was withholding the 
compensation to offset an indebtedness of the Veteran; (3) 
the Veteran had not received total disability compensation 
solely because of clear and unmistakable error in a VA 
decision; (4) the Veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. § 
1174(h)(2); (6) VA was withholding payments because the 
Veteran's whereabouts was unknown, but the Veteran was 
otherwise entitled to receive continued payments based on a 
total service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C.A. § 5309. 38 
C.F.R. § 3.22(b).

The appellant in this case is not entitled to DIC benefits 
under 38 U.S.C.A. § 1318 because he did not meet any of the 
criteria in the applicable statute and regulation at the time 
of his death. He was not in receipt of a total rating for at 
least 10 years immediately preceding his death. Rather, he 
was in receipt of a total rating for approximately 9 years 
and 2 months. Moreover, while the Veteran was in receipt of a 
total rating for more than five years, this was not in effect 
from the time of discharge from active duty, which was July 
1970. In addition, there is no evidence or contention that 
the Veteran was a prisoner of war.

The applicable statute and regulation are clear in requiring 
that a total rating be in effect for ten years prior to 
death.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(holding that payment of government benefits must be 
authorized by statute).

There is no evidence or argument that the Veteran was 
entitled to receive compensation for service-connected 
disabilities rated totally disabling but was not in receipt 
of due to one of the reasons listed in 38 C.F.R. § 3.22(b). 
The Veteran was granted a total disability rating (TDIU) 
based on individual unemployability, effective November 26, 
1999 in a September 2000 rating decision.  The Veteran did 
not appeal, and that decision therefore became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).  
Moreover, neither the appellant nor her representative have 
alleged CUE in this decision, or any of the decisions 
assigning ratings for the Veteran's service-connected PTSD, 
left herniated nucleus polposus of L5-S1, or TDIU.  See Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993) (holding that a valid 
claim of CUE requires specific allegations of CUE).

To the extent that the appellant or her representative have 
suggested the Veteran may have been hypothetically entitled 
to receive a 100 percent evaluation for at least 10 years 
prior to his death, such hypothetical entitlement cannot 
serve as a basis for establishing entitlement to DIC under 
current law.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 
2008).

For these reasons there is no basis under the applicable 
statute and regulation for entitlement to DIC benefits under 
38 U.S.C.A. § 1318. The appellant's claim must therefore be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.


REMAND

The appellant contends that service connection is warranted 
for the cause of the Veteran's death because hepatitis C was 
a cause of death, and it is at least as likely as not that he 
contracted this disease as the result of exposure to blood 
while serving as a combat medic in Vietnam.  The death 
certificate indicates the immediate cause of the Veteran's 
death was hepatic failure due to or as a consequence of 
hepatitis C; due to or as a consequence of hemophilia, blood 
transfusion; and HIV infection as a significant condition.  

The Veteran was not service connected for hepatitis C, during 
his lifetime.

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause; or be etiologically related. 

The contributory cause of death is one that contributed 
substantially or materially to cause death, combined to cause 
death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it causally shared 
in producing death; rather, it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

The Veteran's DD214 confirms the Veteran's military 
occupation was "medical specialist" and that his awards and 
citations include a "Combat Medical Badge."  The RO 
accepted this occupation as a risk factor for the 
transmission of hepatitis C.

The record shows that the Veteran's received two blood 
transfusions in 1960, prior to entrance to service, due to a 
pre-existing blood disorder, hemophilia.

VA must make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  38 U.S.C.A. § 5103A(a) 
(West 2002); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 
2008).  In light of the various risk factors shown in the 
record, a medical opinion is needed to determine the 
relationship of the fatal hepatitis C to service.

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
benefits based on service connection for the cause of death.  
Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007) (2007).  

The appellant received some of this notice in a February 2008 
letter.  She was not told what conditions were service 
connected, nor was she told to substantiate her claim with a 
medical opinion linking the fatal hepatitis C to the exposure 
he reportedly experienced in service.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VCAA notice 
letter that tells her what conditions were 
service connected during the Veteran's 
lifetime and that she may substantiate her 
claim with a medical opinion linking the 
causes of the Veteran's death to the 
exposures (including blood) that occurred 
during his service in Vietnam.

The RO/AMC should send the claims folder 
to a VA physician qualified to provide an 
opinion as to the relationship between the 
Veteran's fatal hepatitis C and his duties 
as a combat medic in service.

a.  The claims folder, including a copy of 
this remand, should be reviewed by the 
examiner.  The examiner must acknowledge 
receipt and review of the claims folder.

b.  The examiner should provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the Veteran's hepatitis C had its onset in 
service or is otherwise related to a 
disease or injury in active duty service.  
In this regard, the examiner should 
consider the Veteran's duties as a combat 
medic while serving in Vietnam, as well as 
the reports of blood transfusions and 
hemophilia outside of service.

c.  The examiner should provide a 
rationale for this opinion.

4.  The RO/AMC should review the medical 
opinion to ensure that it contains the 
information requested in this remand.

5.  If the appeal remains denied, the 
RO/AMC should issue a supplemental 
statement of the case; before returning 
the case to the Board, if otherwise 
available.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


